internal_revenue_service number release date index no cc tege eb ec-plr-104666-00 date target acquiring sub date a year b year c this is in reply to a request for rulings concerning the deduction limitation of sec_162 of the internal_revenue_code the facts as presented by target are as follows on date a target and acquiring announced a merger whereby a wholly-owned subsidiary of acquiring will merge with and into target so that immediately after the merger target will be a wholly-owned subsidiary of acquiring target shareholders will become shareholders of acquiring at the completion of the merger target represents that the merger is structured to qualify as a reorganization pursuant to sec_368 of the internal_revenue_code it is further represented that the transaction will be treated as a pooling of interest for gaap purposes plr-104666-00 all of the companies involved are on the accrual_method of accounting target’s taxable_year is the calendar_year and it’s final separate consolidated tax_year will end on the date of the merger acquiring’s taxable_year is the calendar_year also sub is a direct wholly-owned subsidiary of acquiring which was incorporated for the sole purpose of effecting the merger with and into target it engages in no other business according to target it will not be required to file any reports or statements with the securities exchange commission sec that disclose executive compensation_for target’s short_year that ends with the merger target further contends that for the year of the merger because it will not have publicly-traded equity securities after the merger it will not file a summary compensation table disclosing the compensation of target’s ceo and target’s four highest paid officers for the short_year ending with the merger target contends that there are target executives who are expected to continue to serve as executives of the post-merger combined company and who may be included in the year b summary compensation table to be filed by acquiring the compensation paid_by target to these executives will not be counted or reported in the filing by acquiring the compensation paid and deducted by target in its short_year ending with the merger will never be reported on a summary compensation table filed either by acquiring or target certain of the corporate officers of target have resigned in year c or may resign in a later year as employees others may resign their positions as officers and all of their duties as officers in a later year those individuals who resign their positions as officers may continue to perform services as consultants to target or as employees of acquiring or another company in the acquiring controlled_group for the remainder of the year of resignation and possibly in future years resignation from their positions as officers does not necessarily equate to separation_from_service as consultants or employees these officers may in addition be listed pursuant to the executive compensation disclosure rules under the securities exchange act of as chief_executive_officer or one of the highest compensated officers for the year of resignation sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure plr-104666-00 sec_162 of the code defines covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides the general_rule for who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts as outlined above we rule as follows assuming that no summary compensation table is required to be filed by target with the sec for the merger year for purposes of sec_162 of the code target’s officers will not be covered employees with respect to the merger year for purposes of sec_162 of the code officers of target and acquiring will not be covered employees with respect to any year of plr-104666-00 resignation if they have resigned their employment or positions as officers before the last day of that year with no intent to resume their duties as officers at any time in the foreseeable future accordingly no compensation paid to these officers with respect to the year of resignation will be subject_to the sec_162 deduction limitation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours _________________________ robert b misner assistant chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
